Citation Nr: 0016459	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-15 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a December 3, 1976, rating decision which denied 
entitlement to service connection for bilateral knee 
disability involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1959 to 
September 1963 and from January 1964 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
through the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998.  A statement of the 
case was issued in October 1998, and a substantive appeal was 
received that same month.  

In a VA Form 21-4138 received in April 1997, the veteran 
included language which suggests that he is raising a claim 
of entitlement to service connection for right knee 
disability secondary to his service-connected left knee 
disability.  This matter is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By decision dated December 3, 1976, entitlement to 
service connection for degenerative joint disease of the left 
knee was established, but no basis was found to establish 
service connection for any disability of the right knee.  

2.  The December 3, 1976, rating decision was adequately 
supported by the evidence then of record, was in keeping with 
laws and regulations in effect at that time, and was a 
reasonable exercise of rating judgment.


CONCLUSION OF LAW

The rating decision of December 3, 1976, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 3, 1976, rating decision established service 
connection for degenerative joint disease of the left knee.  
However, this rating decision denied entitlement to service 
connection for any right knee disability.  The veteran did 
not initiate an appeal from the December 3, 1976, rating 
decision, and it became final.  38 U.S.C.A. § 7105(c).  
Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  In the present case, the 
veteran contends that clear and unmistakable error was 
involved in the December 3, 1976, rating determination 
because a bilateral knee disability should have been service-
connected.  

To establish a valid CUE claim, an appellant must show that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error. . . 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has propounded a three-prong test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).

At the time of the December 1976 rating decision, the 
evidence of record included the veteran's service medical 
records which documented treatment and diagnoses for 
bilateral knee complaints, tracing back to 1970-71.  A June 
1975 service record references "chondromalacia - pain both 
knees."  At his separation examination in September 1975, 
the veteran complained of "trick" knee and periodic fluid 
on his knees bilaterally; however, the his lower extremities 
were clinically evaluated as normal at that time.  

In November 1976, the veteran was afforded a VA examination 
in association with his claim of entitlement to service 
connection for a bilateral knee condition.  The examiner 
noted the history of the veteran's knee complaints.  The 
absence of fluid effusion, or other knee abnormality, either 
to inspection or palpation was reported.  There was no 
crepitation present in either knee in the subpatellar or the 
tibiofemoral joints.  There was full range of motion in both 
knees and all other joints of both extremities.  The veteran 
was able to heel and toe walk without difficulty.  There was 
no evidence of ligamentous instability or other abnormality.  
There was no sign of discomfort during examination or 
maneuvers.  Associated X-rays identified a marginal spur at 
the superior left patella.  No pathology whatsoever was 
identified by x-ray of the right knee.  The examination 
diagnosis was minimal degenerative joint disease left knee.  

The veteran argues that the November 1976 VA examination was, 
in effect, inadequate and "not commensurate with the 
examinations conducted today."  Assuming solely for the sake 
of argument that the November 1976 examination was 
inadequate, the result would constitute a failure in the duty 
to assist.  Nonetheless, the VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Board observes that there were express clinical and x-ray 
findings at the November 1976 examination suggesting the 
absence of right knee disability.  Based on this examination 
report, it was entirely reasonable for the regional office to 
conclude that the veteran had a left knee disability but did 
not have any chronic right knee disability.  The Board notes 
that the December 1976 rating decision acknowledged the 
service medical records which shows that the veteran was seen 
numerous times for pain and swelling in both knees, thus 
showing that all of the evidence was before the adjudicator 
at that time.  Nevertheless, the rating agency found the 
November 1976 examination finding of no current chronic 
disability to be more persuasive.  As noted earlier, a 
finding of clear and unmistakable error requires more than a 
disagreement as to how the facts were weighed or evaluated.   

In sum, the record does not show that the December 1976 
rating decision was involved clear and unmistakable error.  
38 C.F.R. § 3.105(a).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

